DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group 1, Species 1, Figures 4A-4C, claims 1-12 and 21, with traverse in the reply filed on 8/11/22 is acknowledged. 
The traversal is made on the grounds that:
“Applicant hereby provisionally elects Species 1 as shown in Figures 1 and 4A-4C, see claim 1, with traverse. Applicant notes that the structures shown in the Figures overlap and relate to various functional and structural attributes of the solenoids described in the present application…. …also includes the structures alleged in many of the other identified species. Therefore, even if the species restriction is maintained, the election of Species 1 includes many structures and features found in the other species.”

This is not found to be persuasive, because the structures of Species 1-18 require different search at different areas (different classes and subclasses...etc...). More importantly, the examiner's examination time is very limited. There will be a serious burden by the examiner to search all the different inventions. Multiple searched strategies as well as multiple classes and subclasses need to be searched and as such the restriction requirement, and is therefore made FINAL.
However, during the examination, the examiner found that claims 4, 8-12 do not read on the species 1, Figures 1-4C because the limitations of “the tab engaging the attachment hook of the bobbin to secure the frame to the bobbin (claim 4)”, “a gas discharge tube connected to the power supply wire and surrounded by the overmolded housing (claim 8)”, “the bobbin includes a shroud extending longitudinally from the end portion of the bobbin and over at least a portion of the core and the frame outside the bobbin (claim 9), but belongs to figures 9B, 12, 18, 21 and 22B of the other species.  Therefore, in the instant application, claims 1-3, 5-7 and 21 have been examined and claims 4, 8-12 have been further withdrawn from consideration.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0079], the reference character “195” has been used to designate both “tab” and “recess”.  Appropriate correction is required.
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings to fix this issue.
Use consistent phraseology to describe a component, part or element in the specification/drawings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 21 are rejected under 35 U.S.C. 102b as being anticipated by Markley et al. (US 2017/0370495).
	Regarding claim 1, Markley discloses the solenoid comprising:
a bobbin (30); 
a core wire (32) forming a coil about at least a portion of the bobbin (30); 
a power supply wire (26) electrically coupled to an end of the core wire (32); 
a frame (50) secured to the bobbin (30), 
the frame (50) including a first end portion (see the drawing below) extending adjacent a first end of the coil (see the drawing below), 
a second end portion (see the drawing below) extending adjacent a second end of the coil (see the drawing below), and 
a longitudinal portion extending from the first end portion (see the drawing below) to the second end portion (see the drawing below); and 
an overmolded housing (22, para. [0041]) surrounding the core wire (32), the frame (50), and a portion of the power supply wire (26).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd end portion of the frame (50) & 2nd end of the coil)][AltContent: textbox (1st end portion of the frame (50) &1st end of the coil)][AltContent: arrow][AltContent: arrow]		
    PNG
    media_image1.png
    329
    471
    media_image1.png
    Greyscale


Regarding claim 2, which depends from claim 1, Markley discloses:
the bobbin includes a wire guide (55) to support the power supply wire (26) and restrict movement of the power supply wire (26) relative to the bobbin (30) when the housing is overmolded (22) over the portion of the power supply wire (26).
Regarding claim 3, which depends from claim 1, Markley discloses:
the bobbin (30) includes an attachment hook (47) and the frame (50) is connected to the bobbin (30) by the attachment hook (47, see para.[0053]).
Regarding claim 21, Markley discloses:
a bobbin (30) having a securing protrusion (47); 
a core wire (32) forming a coil about at least a portion of the bobbin (30); and 
a frame (50) secured to the bobbin (30), 
the frame (50) including a first end portion (see the drawing above) extending adjacent a first end (see the drawing above) of the coil (32), 
a second end portion (see the drawing above) extending adjacent a second end (see the drawing above) of the coil (32), and 
a longitudinal portion (see the drawing below) extending from the first end portion to the second end portion, 
the longitudinal portion (see the drawing below) including a slot (see the drawing below) for receiving the securing protrusion (47) to couple the bobbin to the frame (50).
[AltContent: textbox (Slot )][AltContent: arrow][AltContent: textbox (Longitudinal portion)][AltContent: arrow]
    PNG
    media_image2.png
    369
    263
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Markley et al. (US 2017/0370495).
Regarding claims 5 and 6, which depends from claim 1, Markley does not discloses the attachment hook has at least one of a half-T or a T-shaped configuration and the frame is generally C-shaped having the first end portion and the second end portion extending substantially perpendicularly from the longitudinal portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the attachment hook has at least one of a half-T or a T-shaped configuration, and the frame is generally C-shaped having the first end portion and the second end portion extending substantially perpendicularly from the longitudinal portion for the purpose of suitability of the intended use, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, which depends from claim 1, Markley does not disclose:
the first end portion of the frame includes a tab protruding (47) therefrom that extends into a recess of the bobbin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the tab protruding (47) and the opening (slot, see the drawing below/above) as taught by Markley for the purpose suitability of the intended use.  Since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.


    PNG
    media_image3.png
    380
    380
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
October 10, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837